Justices Knowlton, Lathrop, and Barker
dissent, on the ground that the St. of 1892, c. 311, should be construed only as a direction to the court in regard to the decree to be entered in a particular case pending at the time of its enactment, and not as an amendment of the general law in regard to grade crossings, establishing for all time and in all proceedings a different rule for the change of the crossings mentioned in the petition from that applicable to other crossings in the city and in the State. So construed, they are of opinion that the statute is unconstitutional.